NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              MAY 12 2014

                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

PETREA STETCO,                                   No. 10-72618

              Petitioner,                        Agency No. A098-344-912

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 10, 2014**
                              San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and PRATT, Senior
District Judge.***

       Petitioner, Petrea Stetco, is a Romanian citizen appealing the denial of his

applications for asylum, withholding of removal, and relief under the Convention

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert W. Pratt, Senior United States District Judge
for the Southern District of Iowa, sitting by designation.
Against Torture. Petitioner claims that he was subject to persecution on the basis

of his Pentecostal Christian faith and that he fears future persecution if returned to

Romania. The agency found him not credible.

      Adverse credibility determinations are reviewed for substantial evidence and

will be upheld unless the evidence compels a different result. He v. Ashcroft, 328
F.3d 593, 595 (9th Cir. 2003). In a pre-REAL ID Act case, any inconsistency

supporting an adverse credibility determination must go to the heart of the claim.

Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004).

      The heart of Petitioner’s claim is that he was threatened and mistreated on

account of his Pentecostal faith. His prior Canadian petition, however,

inconsistently attributed the same threats and mistreatment to retaliation by the

Romanian mafia and former employees that he had supervised. The inconsistency

is sufficient to support the adverse credibility determination. There is no evidence

compelling a different conclusion.

      DENIED.




                                           2